Citation Nr: 1636742	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss prior to March 19, 2015.

2.  Entitlement to an increased rating in excess of 70 percent for bilateral hearing loss after March 19, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's noncompensable disability rating for service-connected bilateral hearing loss.

The Veteran testified at a hearing before the undersigned in January 2015.  A hearing transcript is of record.

The appeal was previously before the Board in March 2015, at which time it was remanded for additional development.  While the appeal was in remand status, a May 2015 rating decision awarded an increased rating to 70 percent for bilateral hearing loss, effective March 19, 2015.  As the Veteran is presumed to seek the maximum available benefit, the Board characterized the appeal as encompassing the Veteran's entitlement to a compensable rating for hearing loss prior to March 19, 2015, as well as entitlement to a rating in excess of 70 percent after March 19, 2015.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating that where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision awarded a higher rating, but less than the maximum available benefit, does not abrogate the appeal).

As explained in the March 2015 remand, the issue of entitlement to service connection for a psychiatric disability, including as secondary to bilateral hearing loss, was raised in the Veteran's November 2012 VA Form 9.  See also VA Memorandum of May 2015 (including the psychiatric disability as an inferred issue for RO consideration).  However, it does not appear that the issue has been adjudicated by the Agency of Original Jurisdiction (AOJ) to date.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has identified an outstanding VA audiogram that must be associated with the claims file.  Specifically, a December 2010 VA treatment report indicates that an "[a]udiogram [] was completed for this [V]eteran" and included instructions of how to view it by selecting "Display Audiogram" under Tools.  Even though the results of the audiogram are summarized in the treatment report, the actual audiogram and its findings remain outstanding.  Because the summary of results indicate that testing showed "sloping to a profound [sensorineural hearing loss] from 1500-8KHz" of the right ear and "sloping to a moderately severe [sensorineural hearing loss] from 1-8KHz" for the left ear, it appears that the results of this audiogram may show hearing acuity worse than that demonstrated in the March 2011 VA examination report.  In this regard, the March 2011 VA examination report summarized only "mild to severe sensorineural hearing loss 1500 Hz - 8000 Hz" of the right ear, as opposed to the profound hearing loss noted in the December 2010 VA treatment report for the right ear at these levels.  (Emphasis added).

Given that "[i]t is . . . essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history," the December 2010 audiogram must be obtained on remand.  See 38 C.F.R. § 4.1 (2015); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file a copy of the December 2010 audiogram and its findings, which are noted to be accessible through the Compensation & Pension Record Interchange (CAPRI) system by selecting "Display Audiogram" under Tools.  If the December 2010 audiogram and the specific findings related thereto are unavailable, the Veteran should be advised of the missing record, the efforts made to obtain it, and of any further action that will be taken on the claim.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

